Curia.

The motion is made on the idea that the act of April- 19th, 1823, (sess. 46, ch. 197, s. 4,) makes no mention of masters in chanceryand that they are, therefore, not prohibited from taking acknowledgments and proofs of deeds as they were by the statute of the 24th of March, 1818, (sess. 41, ch. 55, s. 2, 4.) True, they are not expressly so forbidden; but both acts are in pari materia; and the act of 1823, refers to, and adopts the provisions of the former. To allow a commissioner who is at the same time a master to take acknowledgments, would be to violate the very words of the 4th section of the first act. The motion must be denied.
Motion denied, (a)

 Vid. Ex parte Calvin Goodell, (14 John. 325.)